FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50276

               Plaintiff - Appellee,             D.C. No. 3:10-cr-04559-IEG

  v.
                                                 MEMORANDUM*
ROGELIO ACEVEDO-BECERRA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Rogelio Acevedo-Becerra appeals from the district court’s judgment and

challenges the seven-month sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Acevedo-Becerra contends that the district court erred by failing to consider

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
all of the 18 U.S.C. § 3583(e) sentencing factors and to respond adequately to his

arguments in mitigation. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the court considered Acevedo-Becerra’s arguments in

mitigation, and its explanation of the sentence imposed was adequate. See United

States v. Carty, 520 F.3d 984, 992-93, 995 (9th Cir. 2008) (en banc). Moreover,

the below-Guidelines sentence is substantively reasonable. See 18 U.S.C. §

3583(e); United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      Acevedo-Becerra also contends that the imposition of a custodial sentence

upon revocation of supervised release violates Apprendi v. New Jersey, 530 U.S.

466 (2000). As he concedes, this contention is foreclosed. See United States v.

Santana, 526 F.3d 1257, 1262 (9th Cir. 2008).

      AFFIRMED.




                                         2                                   13-50276